Citation Nr: 0840080	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for the cause of the veteran's death, has 
been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to August 1945.  He died in July 1991.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 decision in which the RO 
denied the appellant's petition to reopen a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for the cause of the veteran's death.  Later 
that month, the appellant filed a notice of disagreement 
(NOD).

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In December 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development, 
i.e. the issuance of a statement of the case (SOC).  The AMC 
issued an SOC in March 2007, continuing the denial of the 
claim, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later that 
month.

In July 2007, the Board again remanded the claim for 
additional development.  After accomplishing the requested 
action, i.e. the issuance of a notice letter to the 
appellant, the RO continued the denial of the claim (as 
reflected in a July 2008 supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
consideration.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the appellant when further action, on her part, 
is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted.

During the June 2006 hearing, the appellant testified that 
she believed the veteran's death was caused by an eye 
operation performed by VA in June 1991 - shortly before the 
veteran's death in July.  Unfortunately, however, VA 
treatment records concerning the veteran's eye operation have 
not been obtained.

The RO should obtain and associate with the claims file all 
outstanding VA medical records pertaining to the eye 
operation in June 1991.  The claims file currently includes 
treatment records from the VA Medical Center (VAMC) in 
Manhattan from July 29, 1991, the day of the veteran's death.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requests for records from Federal facilities.

Additional RO action is also needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  With respect to a 
request to reopen a previously denied claim, a claimant must 
be notified of both what is needed to reopen the claim and 
what is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board's July 2007 remand instructed the RO to provide the 
appellant with a VCAA-compliant notice letter defining the 
term "new and material evidence" using the version of 38 
C.F.R. § 3.156 applicable to claims filed prior to August 29, 
2001.  Unfortunately, the March 2007 SOC erroneously cited 
the revised version of 
38 C.F.R. § 3.156, applicable to claims filed after August 
29, 2001.  Here, the appellant filed her request to reopen in 
November 1999, so the former version of 
38 C.F.R. § 3.156 is applicable to her claim.  The AMC sent 
the appellant a letter in November 2007, which informed her 
that to be considered material, the evidence must pertain to 
the reason her claim was previously denied - this is 
consistent with the revised definition of "new and 
material" under 38 C.F.R. § 3.156 rather than the former 
definition.  The Board notes that the correct version was 
cited in the July 7008 SSOC, but there has been no 
readjudication of the claim since then.  Furthermore, a 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  So, upon remand, a 
corrective notice letter should be sent to the appellant.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.



Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manhattan VAMC all records relating to the 
veteran's eye operation in June 1991.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish to the appellant 
and her representative a VCAA-complaint 
notice letter specifically as regards the 
petition to reopen the claim for 
compensation benefits, pursuant to 38 
U.S.C.A. § 1151, for the cause of the 
veteran's death.

The letter must explain what type of 
evidence is needed to reopen the claim (in 
light of the basis/es for the prior denial 
of the claim) as well as what is needed to 
establish the underlying claim for service 
connection.  The RO should specifically 
address the element(s) required to 
establish § 1151 compensation that 
was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  In defining the 
term "new and material evidence", the RO 
must use the version of 38 C.F.R. § 3.156 
applicable to claims filed prior to August 
29, 2001.

Specifically, the letter should contain 
the following language:  

Your claim for compensation benefits, 
pursuant to 38 U.S.C.A. § 1151, for the 
cause of the veteran's death was 
previously denied in August 1995.  The 
claim was denied because it was determined 
that the veteran's death was not the 
result of hospitalization, medical or 
surgical treatment by VA.  To reopen the 
claim, new and material evidence is 
required.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO should request that 
the appellant provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.  The RO should also 
explain the type of evidence that is her 
ultimate responsibility to submit. 

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).
3.  If the appellant responds, the RO 
should assist the appellant in obtaining 
any additional evidence identified 
following the current procedures set forth 
in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the request to 
reopen a claim for compensation benefits, 
pursuant to 
38 U.S.C.A. § 1151, for the cause of the 
veteran's death, in light of all pertinent 
evidence and legal authority.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

